This Office Action is in response to the amendment filed 4/28/21.  As requested, the specification and claims 21-32, 34-37 and 40 have been amended.  Claims 21-32, 34-38 and 40 are pending.
In response to the amendment, the objection to the drawings and claims 28 and 35 have been withdrawn, the 112 (b) or second paragraph rejection of claims 21-40, the 102(a)(1) rejection of claims 21-27 and 36, and the 103 rejections of claims 31-32, 37 and 38 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32, 34-38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the absorbed pad" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are necessarily rejected as being dependent

Information Disclosure Statement
The information disclosure statement filed 2/8/2021 has been received and made of record.  Note the acknowledged PTO-1449 enclosed herewith.   

Allowable Subject Matter
Claims 21- 32, 34-38 and 40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Medical articles are known as demonstrated by the prior art of record. The prior art, however, fails to teach or fairly suggest to one alone or in combination, a medical article  comprising a carrier comprising at least two carrier strands removably attached to the first major backing surface, wherein at least a portion of the carrier extends to the wound dressing perimeter, wherein the carrier overlies at least a portion of the absorbent pad, and wherein the carrier overlies at least a portion of the backing on each side of the symmetry axis but does not overlie the backing along the symmetry axis” in combination with the other recited elements of claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KIM M LEWIS/Primary Examiner, Art Unit 3786